June 17, 2009 VIA EDGAR Brion R. Thompson, Esq. Securities and Exchange Commission Division of Investment Management 100 F Street, N.E. Washington, D.C. 20549 Re: ING Clarion Global Real Estate Income Fund (the “Fund”) Dear Mr. Thompson: In accordance with Rule 461 of the General Rules and Regulations under the Securities Act of 1933, as amended, the Fund hereby requests acceleration of the Combined Proxy Statement/Prospectus on Form N-14 filed on March 10, 2009 and amended as of the date of this letter (Nos. 333-157821 and 811-21465) so that it may become effective at 10:00 a.m. on June 18, 2009 or as soon as practicable thereafter. Very truly yours, ING Clarion Global Real Estate Income Fund By: /s/ William E. Zitelli Name: William E. Zitelli Title: Secretary
